DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 55, 58, 67, and 69 are objected to because of the following informalities:  
Claim 55, “PUSCH”, in line 6, should change to “Physical Uplink Shared Channel (PUSCH)”.
Claim 58, “PUSCH”, in line 5, should change to “Physical Uplink Shared Channel (PUSCH)”.
Claim 67, “PUSCH” in line 6 should change to “Physical Uplink Shared Channel (PUSCH)”.
Claim 69, “PUSCH” in line 4 should change to “Physical Uplink Shared Channel (PUSCH)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 is indefinite because of a lack of conjunction between the subject matter of using the first PHR format and the subject matter of using the second PHR format.  “carrier and the NRUR;” in line 3, should change to “carrier and the NRUR; or”.
Claim 59 is indefinite because it is unclear which PHR format is referred to by “the PHR format” recited in line 1, since multiple PHR formats are recited in the base claim of claim 59. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48-53, 55-65, and 67-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US 2021/0185622 A1) hereinafter “Jiang”.
	Regarding claim 48:
Jiang discloses a method performed by a wireless device (UE), for reporting a power headroom (PH) to a network node, wherein the UE connects to a cell by means of a supplementary uplink (SUL) carrier and a New Radio uplink carrier (NRUC) (See Abstract and Para. [0003]-[0004]); the method comprising the UE: receiving a configuration to apply a first Power Headroom Report (PHR) format for a PHR reporting power headroom for multiple uplink channels in the cell (Para. [0095]; Fig. 8, S31); generating a PHR, the PHR comprising a PH information for each of the SUL carrier and the NRUC; (Para. [0097], [0100]; Fig. 8, S32); and transmitting the PHR to the network node. (Fig. 8, S33).
	Regarding claim 49:
Jiang further discloses wherein the PH information for each of the SUL carrier and the NRUC is indicated by corresponding carrier-specific indices in the PHR. (Para. [0106], “Pcmax, c1 to Pcmax, c (n+3) represent the index of PH”. Para. [0107]).
	Regarding claim 50:
Jiang further discloses wherein the PH information for each of the SUL carrier and the NRUC is indicative of a maximum transmission power used for calculation of an associated corresponding PH value. (Para. [0063]). 
Regarding claim 51:
Jiang further discloses wherein the PH information comprises: a first PH value associated with the SUL carrier; a first maximum transmission power associated with the SUL carrier; a second PH value associated with the NRUC; and a second maximum transmission power associated with the NRUC. (Fig. 12, “PH (Type1/3, PCell)” and “Pcmax” for the supplementary uplink carrier and other uplink carriers of the primary cell).
	Regarding claim 52:
Jiang further discloses wherein the PH information is determined according to a split of the maximum transmission power between the SUL carrier and the NRUC. (Para. [0074]-[0075]).
Regarding claim 53:
Jiang further discloses wherein the split is determined based on the data activity on both carriers. (Para. [0074]).
	Regarding claim 55:
Jiang further discloses wherein the following PHR trigger(s) are implemented for reporting PH to the network node: when the UE adds an SUL carrier to extend the UL coverage; when the UE removes an SUL carrier; when the UE has changed its current SUL carrier with a new SUL carrier; when the UE switches between an SUL carrier and an NRUC for PUSCH transmission; and/or when the UE starts the transmission of UL control signals on one carrier, while transmits the UL data on another carrier. (Para. [0072]-[0073]).
	Regarding claim 56:
Jiang further discloses wherein a PH range is different for the SUL carrier and the NRUC. (Para. [0074]).
Regarding claim 57:
Jiang further discloses wherein the configuration further comprises to apply a second PHR format for a power headroom reporting of a single uplink channel in the cell. (Para. [0111]).
	Regarding claim 58:
Jiang further discloses using the first PHR format to provide power headroom information for both the SUL carrier and the NRUC; (Para. [0074] and [0107]); using the second PHR format, when the UE transmits both control signals and PUSCH data on the same carrier, either on the SUL carrier or on the NRUC. 
	Regarding claim 59:
Jiang further discloses selecting the PHR format based on which of the SUL carrier and the NRUC is scheduled to carry control data and/or user data. (Para. [0074]).
Regarding claim 60-65, and 67-71:
	Claims 60-65 and 67-71 are directed to features similar to those of claims 48-53 and 55-58. The same rationale set forth in the rejections of claims 48-53 and 55-58 are also applicable to claims 60-65 and 67-71. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Wen et al. (US 2016/0057712 A1) hereinafter “Wen”.
	Regarding claim 54:
Jiang does not disclose the first PHR format comprises: a time interval for a periodic PH report; a time during which PH reporting is prohibited; and/or a pathloss change threshold value.
	Wen teaches a PHR format comprises: a time interval for a periodic PH report; a time during which PH reporting is prohibited; and/or a pathloss change threshold value. (Para. [0024], “periodic PHR timer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify the system of Jiang in light of Wen to include the feature that the first PHR format comprises: a time interval for a periodic PH report; a time during which PH reporting is prohibited; and/or a pathloss change threshold value in order to prevent frequent and unnecessary PH reporting and optimize usage of network resource. 
	Regarding claim 66:
	Rejection of claim 54 is also applicable to claim 66. 
	
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465